              Case:19-03909-jtg   Doc #:8 Filed: 09/16/19   Page 1 of 18




               IN THE UNITED STATES BANKRUPTCY COURT
                    WESTERN DISTRICT OF MICHIGAN


In re:

CHHATRALA GRAND RAPIDS, LLC,             Chapter 11
                                         Case No. 19-03908
          Debtor.                        Hon. John T. Gregg
_________________________________________)

In re:

BHOGAL ENTERPRISES, LLC,                 Chapter 11
                                         Case No. 19-03909
          Debtor.                        Hon. John T. Gregg
_________________________________________)

         VERIFIED MOTION FOR SUBSTANTIVE CONSOLIDATION


         CHHATRALA GRAND RAPIDS, LLC and BHOGAL

ENTERPRISES, LLC, Debtors and Debtor-in-Possession in the above-captioned

Chapter 11 cases, through their counsel, Steinberg Shapiro & Clark, respectfully

move this Court for approval of the following Motion and in support thereof,

states the following:

                                    The Parties

         1.   On the date hereof (the “Commencement Date”), Chhatrala Grand

Rapids, LLC and Bhogal Enterprises, LLC, commenced with this Court voluntary


                                          1
             Case:19-03909-jtg    Doc #:8 Filed: 09/16/19    Page 2 of 18




cases under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy

Code”). The Debtors are authorized to continue to operate their business and

manage their property as debtors-in-possession pursuant to Sections 1107(a) and

1108 of the Bankruptcy Code. No trustee, examiner, or statutory committee of

creditors has been appointed in this chapter 11 case.

      2.     Chhatrala Grand Rapids, LLC (“Chhatrala”) and Bhogal Enterprises,

LLC (“Bhogal”, and collectively “Debtors”) operate as the Crowne Plaza Grand

Rapids, a 320-room full-service hotel built in 1980. Chhatrala was acquired by its

current owners in October 2017 when they purchased its equity. The property

features all traditional services of an upscale hotel of this size with other amenities

including a restaurant, lounge, fitness facility, indoor/outdoor swimming pool,

business center, sundries shop and meeting spaces. The hotel is in an ideal

location, approximately 12 miles from Downtown Grand Rapids and 4.4 miles

from the Gerald Ford International Airport.

      3.     Consistent with their purchase of the equity of Chhatrala in 2017,

Debtors’ principals formed Bhogal to acquire the assets and liabilities from

Chhatrala.

      4.     The Debtors’ financial issues are primarily a factor of the cost of

improvements required by the Debtors’ franchisor, including that the Debtors use

                                           2
              Case:19-03909-jtg   Doc #:8 Filed: 09/16/19    Page 3 of 18




certain expensive contractors, and Debtors’ inability to fund these

improvements. The inability to fund improvements has capped the amounts the

Debtors can charge for rooms, and has impaired the Debtors’ ability to service

their debt.

      5.      While a transfer of the franchise agreement from Chhatrala to Bhogal

was effected prior to the commencement of these proceedings, and additional bank

accounts were opened in the name of Bhogal, a complete transfer was not effected

prior to the filing of these cases. Debtors have filed the present motion for

substantive consolidation to treat the assets and liabilities of each of the Debtors as

the assets and liabilities of Bhogal Enterprises, LLC and effectively complete the

process started by the Debtors in February 2019.

      6.      A Bankruptcy Court using its equitable powers under 11 USC § 105

has the ability to substantively consolidate a nondebtor with a debtor entity. Mather

v. G.K. Pipe Corp., 130 BR 588, 591-93 (Bankr. E.D. Okla. 1991); see also Munford

Inc. v. TOC Retail, 115 BR 390 (Bankr. N.D. Ga. 1990) (debtor convenience store

substantively consolidated with nondebtor management company). Even easier,

the Court may consolidate two Debtor-entities, where facts and circumstances so

justify. To determine whether substantive consolidation is warranted, Courts must

balance six factors that examine the interrelationship of the entities:

                                           3
             Case:19-03909-jtg   Doc #:8 Filed: 09/16/19   Page 4 of 18




             a.    The presence or absence of consolidated business or financial
                   records;
             b.    Unity of interest and ownership between the debtors;
             c.    The existence of parent or intercorporate guarantees or loans;
             d.    Degree of difficulty in segregating and ascertaining separate
                   assets and liabilities;
             e.    Existence of transfers of assets without observance of corporate
                   or other legal formalities; and
             f.    The profitability of consolidation at a single location Matter of
                   New Center Hospital, 179 BR 848, 856 (E.D. Mich. 1994).

      7.     In the present case, all of the foregoing factors mitigate in favor of

substantive consolidation.

      8.     As indicated above, there is no functional difference between the

Debtors. The existence of two separate entitles is no more than evidence of a

process that was started and never completed, except with regard to the transfer of

the franchise agreement and creation of bank accounts. The Debtor LLCs have no

separate record-keeping or financial reporting.

      9.     Surinder (“Sam”) Bhogal is the manager and sole member of

Chhatrala Grand Rapids, LLC. Sam and his wife, Bhavneet (“Simi”) Bhogal are

each 50% members and co-managers of Bhogal Enterprises, LLC. Both are

personal guarantors on the secured debt and franchise agreements of the Debtors.

      10.    Mortgages and tax bills on the property are recorded or reported in the

name of Chhatrala, the loans having been extended and mortgages having been


                                         4
              Case:19-03909-jtg    Doc #:8 Filed: 09/16/19   Page 5 of 18




recorded before the franchise agreement was transferred into the name of Bhogal

Enterprises. At very least, it is clear that Chhatrala is the primary obligor, and Sam

and Simi Bhogal are guarantors on all outstanding obligations which are the subject

of these Chapter 11 proceedings.

       11.    As set forth above, the combined LLCs have one sole function, which

is to operate the hotel and its ancillary businesses. Because the only significant

asset that had been transferred to Bhogal Enterprises by the date of filing was the

franchise, there is no real difficulty in separating assets, there is great difficulty

discerning why property titled in the name of each Debtor should not be included in

a single estate in this case.

       12.    Based upon the foregoing analysis, the Debtors submit that substantive

consolidation of Chhatrala Grand Rapids, LLC and Bhogal Enterprises, LLC and

their assets and liabilities within a single estate in the above-captioned Chapter 11

proceedings, is in the best interests of all parties to these proceedings. Accordingly,

the Debtors request that the caption of the Chapter 11 Cases be modified to reflect

their substantive consolidation, under the case number assigned to Chhatrala Grand

Rapids, LLC, as follows:




                                           5
               Case:19-03909-jtg   Doc #:8 Filed: 09/16/19   Page 6 of 18




                IN THE UNITED STATES BANKRUPTCY COURT
                     WESTERN DISTRICT OF MICHIGAN

In re:
                                         Chapter 11
                                          1
CHHATRALA GRAND RAPIDS, LLC ,            Case No. 19-03908
                                         Hon. John T. Gregg
          Debtor.                        (Substantively Consolidated)
__________________________________________)

1 The Debtors in these jointly administered proceedings are: Chhatrala Grand
Rapids, LLC, Case No. 19-03908; and Bhogal Enterprises, LLC, Case No. 19-
03909.


         13.   The Debtors request that a docket entry be made in each of the above-

captioned cases, reading substantially as follows:

               “An Order has been entered in this case directing the
               substantive consolidation of the Chapter 11 Cases of Chhatrala
               Grand Rapids, LLC; and Bhogal Enterprises, LLC. Hereafter,
               the docket for Case No. 19-03908 should be consulted for all
               matters affecting these Debtors.”

         WHEREFORE, Chhatrala Grand Rapids, LLC and Bhogal Enterprises,

LLC, respectfully request that this Honorable Court enter an Order Substantively

Consolidating the Debtor LLCs, creating one estate in these proceedings.




                                              6
             Case:19-03909-jtg    Doc #:8 Filed: 09/16/19   Page 7 of 18




                                              STEINBERG SHAPIRO & CLARK


                                                /s/ Mark H. Shapiro (P43134)
                                              Attorney for Debtors-in-Possession
                                              25925 Telegraph Road, Suite 203
                                              Southfield, MI 48033
                                              (248) 352-4700
                                              shapiro@steinbergshapiro.com
Date: September 16, 2019

                          VERIFICATION OF MOTION

      We have read the foregoing Motion. We are familiar with the underlying

facts, and can attest to the accuracy of the statements contained therein.


                                 CHHATRALA GRAND RAPIDS, LLC
                                 MEMBER/MANAGER

                                   /s/ Surinder Bhogal

                                 BHOGAL ENTERPRISES, LLC
                                 MEMBERS/CO-MANAGERS

                                   /s/ Surinder Bhogal


                                   /s/ Bhavneet Bhogal


Date: September 16, 2019




                                          7
              Case:19-03909-jtg     Doc #:8 Filed: 09/16/19     Page 8 of 18




                IN THE UNITED STATES BANKRUPTCY COURT
                     WESTERN DISTRICT OF MICHIGAN


In re:

CHHATRALA GRAND RAPIDS, LLC,             Chapter 11
                                         Case No. 19-03908
          Debtor.                        Hon. John T. Gregg
_________________________________________)

In re:

BHOGAL ENTERPRISES, LLC,                     Chapter 11
                                             Case No. 19-03909
              Debtor.                        Hon. John T. Gregg
         _________________________________________)

               ORDER FOR SUBSTANTIVE CONSOLIDATION
                 OF THE DEBTORS’ CHAPTER 11 CASES

         Upon the motion (the “Motion”), of the above-captioned Debtors

(collectively, the “Debtors”) for entry of an order (the “Order”) for substantive

consolidation of the above-captioned Chapter 11 estates and cases (the “Chapter 11

Cases”); and the Court having reviewed the Motion and any responses thereto, and

having determined that notice of the Motion was adequate and proper under the

circumstances; and that no further notice is necessary or required; and it appearing

that this is a core proceeding pursuant to 28 U.S.C. § 157(a); and it appearing that

substantive consolidation of the Chapter 11 Cases is appropriate; and it appearing

that the relief requested is in the best interests of the Debtors, their respective estates,
              Case:19-03909-jtg   Doc #:8 Filed: 09/16/19   Page 9 of 18




creditors and equity security holders; and after due deliberation and sufficient cause

appearing therefore;

         IT IS HEREBY ORDERED that the Motion is granted.

         IT IS FURTHER ORDERED that these Chapter 11 Cases and the estates of

the Debtors, Chhatrala Grand Rapids, LLC and Bhogal Enterprises, LLC shall be,

and hereby are, substantively consolidated and shall be administered jointly by the

Court as one case and a single estate.

         IT IS FURTHER ORDERED that the Clerk of the Court shall maintain one

file and one docket for the consolidated Chapter 11 Cases, which file and docket

shall be Chhatrala Grand Rapids, LLC, as follows:

                IN THE UNITED STATES BANKRUPTCY COURT
                     WESTERN DISTRICT OF MICHIGAN

In re:
                                         Chapter 11
                                         1
CHHATRALA GRAND RAPIDS, LLC ,            Case No. 19-03908
                                         Hon. John T. Gregg
          Debtor.                        (Substantively Consolidated)
__________________________________________)

1 The Debtors in these jointly administered proceedings are: Chhatrala Grand
Rapids, LLC, Case No. 19-03908; and Bhogal Enterprises, LLC, Case No. 19-
03909.


         IT IS FURTHER ORDERED that the Clerk of the Court shall make a docket

entry in each of the above-captioned cases, reading substantially as follows:
            Case:19-03909-jtg    Doc #:8 Filed: 09/16/19   Page 10 of 18




             “An Order has been entered in this case directing the
             substantive consolidation of the Chapter 11 Cases of Chhatrala
             Grand Rapids, LLC; and Bhogal Enterprises, LLC. Hereafter,
             the docket for Case No. 19-03908 should be consulted for all
             matters affecting these Debtors.”

      IT IS FURTHER ORDERED that this Order shall constitute notice and be

served upon all parties listed on the matrix of each of the jointly administered cases

as described herein.
             Case:19-03909-jtg   Doc #:8 Filed: 09/16/19   Page 11 of 18




               IN THE UNITED STATES BANKRUPTCY COURT
                    WESTERN DISTRICT OF MICHIGAN


In re:

CHHATRALA GRAND RAPIDS, LLC,             Chapter 11
                                         Case No. 19-03908
          Debtor.                        Hon. John T. Gregg
_________________________________________)

In re:

BHOGAL ENTERPRISES, LLC,                     Chapter 11
                                             Case No. 19-03909
              Debtor.                        Hon. John T. Gregg
         _________________________________________)

       14 DAY NOTICE OF MOTION OF DEBTORS FOR ORDER
     FOR SUBSTANTIVE CONSOLIDATION OF CHAPTER 11 CASES

       Chhatrala Grand Rapids, LLC and Bhogal Enterprises, LLC, the above-
captioned Chapter 11 Debtors-in-Possession (collectively, the “Debtors”), have
filed a motion with the Court for entry of an order substantively consolidating the
estates of the above-captioned Chapter 11 cases (the “Motion”).

      Your rights may be affected. You should read these papers carefully
and discuss them with your attorney, if you have one in this bankruptcy case.
(If you do not have an attorney, you may wish to consult one.)

      If you do not want the court to grant the Motion, or if you want the Court to
consider your views on the Motion, within 14 days from the date of this notice, you
or your attorney must:
                 Case:19-03909-jtg   Doc #:8 Filed: 09/16/19   Page 12 of 18




      1.    File with the court a written objection or request for hearing,
explaining your position at: 1

                 INTAKE OFFICE
                 U.S. Bankruptcy Court
                 1 Division Ave., N, Room 200
                 Grand Rapids, MI 49503

If you mail your objection or request for hearing to the court for filing, you must
mail it early enough so the Court will receive it before the 14 day period expires.

         2.      Mail a copy to:

                 STEINBERG SHAPIRO & CLARK
                 c/o Mark H. Shapiro, Esq.
                 25925 Telegraph Road, Suite 203
                 Southfield, MI 48033

       If an objection or request for hearing is timely filed, the clerk will schedule a
hearing on the Motion and you will be served with a notice of the date, time and
location of the hearing.

      If you or your attorney do not take these steps, the court may decide
that you do not oppose the relief sought in the motion and may enter an order
granting that relief.

                                                 STEINBERG SHAPIRO & CLARK

                                                   /s/ Mark H. Shapiro (P43134)
                                                 Attorney for Debtors in Possession
                                                 25925 Telegraph Road, Suite 203
                                                 Southfield, MI 48033
                                                 248-352-4700
Date:         September 16, 2019                 shapiro@steinbergshapiro.com


1
    Objection or request for hearing must comply with F.R. Civ.P. 8(b), (c) and (e)
              Case:19-03909-jtg   Doc #:8 Filed: 09/16/19    Page 13 of 18




                 IN THE UNITED STATES BANKRUPTCY COURT
                      WESTERN DISTRICT OF MICHIGAN


In re:

CHHATRALA GRAND RAPIDS, LLC,             Chapter 11
                                         Case No. 19-03908
          Debtor.                        Hon. John T. Gregg
_________________________________________)

In re:

BHOGAL ENTERPRISES, LLC,                 Chapter 11
                                         Case No. 19-03909
          Debtor.                        Hon. John T. Gregg
_________________________________________)

                           CERTIFICATE OF SERVICE

         I certify that on September 16, 2019, I served documents as follows:

 Documents Served:            14 Day Notice of Motion of Debtors for Order
                              Substantive Consolidation of estates of Chapter 11
                              Cases

 Served Upon:                 All parties listed on attached matrices

 Method of Service:           First Class Mail



                                                   /s/ Joy L. Brown, Legal Assistant
                                                 Steinberg Shapiro & Clark
                                                 25925 Telegraph Road, Suite 203
                                                 Southfield, MI 48033
                                                 (248) 352-4700
                                                 jbrown@steinbergshapiro.com
Label Matrix for local noticing Case:19-03909-jtg    Doc
                                            A & T Soft     #:8Inc.Filed: 09/16/19
                                                       Water,                       Page 14  of 18 AUTOMOBILE ASSOCIATION INC
                                                                                         (p)AMERICAN
0646-1                                      6450 Shearer Road                              1000 AAA DRIVE MAIL STOP 8
Case 19-03908-jtg                           Greenville MI 48838-9100                       HEATHROW FL 32746-5063
Western District of Michigan
Grand Rapids
Mon Sep 16 08:03:58 EDT 2019
AT&T                                        Access Point Financial, Inc.                   Action Plumbing & Mechanical,
PO Box 5091                                 1 Ravinia Drive                                1134 Morren Court
Carol Stream IL 60197-5091                  Suite 900                                      Wayland MI 49348-8944
                                            Atlanta GA 30346-2120


Airgas National Carbonation                  Airgas USA, LLC                               Alesia Renee Griffin
Wells Fargo                                  PO box 802576                                 18636 Robson St.
PO Box 602792                                Chicago IL 60680-2576                         Detroit MI 48235-2809
Charlotte NC 28260-2792


AmTrust North America                        American Consumer Shows                       American Hotel Register
PO Box 6939                                  6901 Jericho Tpke.                            PO Box 206720
Cleveland OH 44101-1939                      Suite 250                                     Dallas TX 75320-6720
                                             Southold NY 11971-4626


Arrowwaste, Inc.                             Best Cleaners                                 Cadillac Coffee Company
PO Box 828                                   5925 D 28th Street                            PO Box 932249
Jenison MI 49429-0828                        Grand Rapids MI 49546-6955                    Cleveland OH 44193-0010



Cascade Charter Twp.                         Cascade Rental Center                         Champ Sports Travel, LLC
Kenneth B. Pierce, Treasurer                 6410 East Fulton                              1760 Dorothea Rd.
2865 Thornhills Ave SE                       Grand Rapids MI 49546                         Berkley MI 48072-2112
Grand Rapids MI 49546-7192


Matthew W. Cheney                            Chhatrala Grand Rapids, LLC                   Clear Channel Airports
Office of the US Trustee                     23415 Pleasant Meadow Road                    PO Box 847247
The Ledyard Building, 2nd Floor              Diamond Bar, CA 91765-3366                    Dallas TX 75284-7247
125 Ottawa NW, Suite 200R
Grand Rapids, MI 49503-2865

Coca-Cola Distribution                       Courtesy Products                             Cozzini Bros., Inc.
PO Box 809082                                PO Box 840020                                 350 Howard Ave.
Chicago IL 60680-9082                        Kansas City MO 64184-0020                     Des Plaines IL 60018-1908



Curtis Equipment Co.                         Cut Acre Lawn Care                            DTE Energy
1410 W. Main                                 303 S. Hardwick Dr. SW                        PO Box 740786
PO Box 209                                   Grand Rapids MI 49548-6720                    Cincinnati OH 45274-0786
Lowell MI 49331-0209


Delta Hotels- Grand Rapids Air               Delta Lighting Products Inc.                  Dormakaba Canada, Inc.
3333 28th Street SE                          2570 Metropolitan Drive                       PO Box 896502
Grand Rapids MI 49512-1677                   Feasterville Trevose PA 19053-6797            Charlotte NC 28289-6502
Dow Jones & Co.                  Case:19-03909-jtg    Doc
                                             Edward Don     #:8 Filed: 09/16/19
                                                        & Company                 Page 15  of 18 Grand Rapids
                                                                                       Experience
Wall St Jrnl or Barrons                        2562 Paysphere Circle                     Attn: Assessment
PO Box 4137                                    Chicago IL 60674-0001                     171 Monroe Ave., NW Suite 545
New York NY 10261-4137                                                                   Grand Rapids MI 49503-6204


Field’s Fire Protection                        Fish Window Cleaning                      G. Wilson Horde, III
4303 40th Street SE                            PO Box 723                                Burr & Forman, LLP
PO Box 5935                                    Grandville MI 49468-0723                  171 Seventeenth St., NW
Grand Rapids MI 49512-4102                                                               Ste. 1100
                                                                                         Atlanta GA 30363-1029

GLSCO                                          Gordon Food Service                       Grainger
PO Box 9                                       PO Box 88029                              Dept. 886984364
New Baltimore MI 48047-0009                    Chicago IL 60680-1029                     Palatine IL 60038-0001



Green Home Cleaning & Restorat                 Greenleaf Compaction, Inc.                HD Supply Facilities Maintenan
2952 Fingers Drive NE                          Dept. #2008                               PO Box 509058
Grand Rapids MI 49525-1100                     PO Box 29661                              San Diego CA 92150-9058
                                               Phoenix AZ 85038-9661


Hospitality WiFi                               Hotel Credit Association                  ITA Inc.
520 E. Montford Avenue                         PO Box 459                                ITA Audio Visual Solutions
Ada OH 45810-1821                              Grafton IL 62037-0459                     PO Box 633194
                                                                                         Cincinnati OH 45263-3194


InnerWorkings                                  Intercontinental Hotel Group              Intermedia.Net Inc.
Attn. Accounts Receivable                      PO Box 101074                             PO Box 398897
7503 Solutions Center                          Atlanta GA 30392-1074                     San Francisco CA 94139-8897
Chicago IL 60677-7005


Internal Revenue Service                       Kent County Treaurer                      Kingsland Ace Hardware
Centralized Insolvency Unit                    300 Monroe NW                             6549 28th Street SE
PO Box 7346                                    PO Box Y                                  Grand Rapids MI 49546-6992
Philadelphia, PA 19101-7346                    Grand Rapids MI 49501-4925


Lawson Products, Inc.                          Leslie’s Poolmart, Inc.                   Lifestyles Media Group, LLC
PO Box 809401                                  PO Box 501162                             PO Box 51300
Chicago IL 60680-9401                          Saint Louis MO 63150-1162                 Phoenix AZ 85076-1300



M3 Accounting Services, Inc.                   MI DEPT OF TREASURY                       Marshall Hotels & Resorts Inc.
1715 N Brown Road                              COLLECTION DIVISION/BANKRUPTCY            1315 South Division Street
Bldg A, Suite 200                              PO BOX 30168                              Salisbury MD 21804-6920
Lawrenceville GA 30043-8119                    LANSING, MI 48909-7668


Mary Free Bed Wheelchair & Ada                 Maurer’s Textile Rental Servic            Michael D. Almassian
Attn: Jeo Pantoja                              PO Box 515                                Keller & Almassian, PLC
235 Wealthy St. SE                             DeWitt MI 48820-0515                      230 Fulton Street, East
Grand Rapids MI 49503-5247                                                               Grand Rapids MI 49503-3211
Michigan Dept. of Treasury        Case:19-03909-jtg
                                              Michigan Doc
                                                       Society#:8    Filed:
                                                                of Assn Execs09/16/19   Page 16  of 18
                                                                                             (p)STATE OF MICHIGAN UNEMPLOYMENT INSURANCE
Tax Collection Enforcement                        1350 Haslett Road                            ATTN BANKRUPTCY UNIT
Bankruptcy Section                                East Lansing MI 48823-2823                   3024 W GRAND BLVD
Treasury Building                                                                              SUITE 12-100
Lansing, MI 48922-0001                                                                         DETROIT MI 48202-6024

Miltech Inc                                       Model Coverall Service Inc                   Model First Aid Safety & Train
3776 Division Avenue                              PO Box 8037                                  PO Box 8037
Wayland MI 49348-9757                             Grand Rapids MI 49518-8037                   Grand Rapids MI 49518-8037



Mood Media                                        My TBD Sports LLC                            Nichols Paper & Supply Co.
PO Box 71070                                      PO Box 664                                   2647 Momentum Place
Charlotte NC 28272-1070                           Ankeny IA 50021-0664                         Chicago IL 60689-5326



Office Depot                                      Otis Elevator Company                        PM Engraving Company
PO Box 633301                                     PO Box 73579                                 4621 Clyde Park SW
Cincinnati OH 45263-3301                          Chicago IL 60673-7579                        Wyoming MI 49509-5112



PSE Event Housing LLC                             Pitney Bowes                                 Professional Travel & Dolphin
Dept. 5081                                        PO Box 371896                                2850 Thornhills Ave SE
PO Box 4110                                       Pittsburgh PA 15250-7896                     Grand Rapids MI 49546-7120
Woburn MA 01888-4110


Quality Air Heating & Cooling                     Quality Draft Systems                        Quality Pool & Spa Inc
3395 Kraft S.E.                                   3876 East Paris SE                           3100 Broadmoor SE
Grand Rapids MI 49512-2029                        Unit 16                                      Grand Rapids MI 49512-1845
                                                  Grand Rapids MI 49512-3974


Quore Systems LLC                                 RoomRoster LLC                               SECURITIES & EXCHANGE COMM
5000 Meridian Blvd., Suite 400                    PO Box 4598                                  BANKRUPTCY SECTION
Franklin TN 37067-6675                            Carol Stream IL 60197-4598                   175 W. JACKSON BLVD.
                                                                                               SUITE 900
                                                                                               CHICAGO, IL 60604-2815

Mark H. Shapiro                                   Shiva Management, Inc.                       Sir Speedy
Steinberg Shapiro & Clark                         3276 Rosecrans St.                           4513 - A Broadmoor SE
25925 Telegraph Road, Suite 203                   Ste. 204                                     Grand Rapids MI 49512-5313
Southfield, MI 48033-2527                         San Diego CA 92110-4838


Sitting Pretty Grand Rapids LL                    Soc of Govt Mtg Professionals                Sonifi Solutions Inc
7073 Willard Ave SE                               3337 Duke St.                                PO Box 505225
Grand Rapids MI 49548-7359                        Alexandria VA 22314-5219                     Saint Louis MO 63150-5225



Team Financial Group Inc                          The Embroidery House Inc                     Traveling Teams
650 Three Mile Rd NW                              Hardwoods Print & Advertising                PO Box 771954
Suite 200                                         2688 Edward                                  Detroit MI 48277-1954
Grand Rapids MI 49544-1624                        Jenison MI 49428-8187
UNITED STATES TRUSTEE           Case:19-03909-jtg
                                            USA TodayDoc #:8 Filed: 09/16/19                      Page 17  of 18
                                                                                                       Vistar
THE LEDYARD BUILDING, 2ND FLOOR             PO Box 677446                                                  PO Box 784866
125 OTTAWA NW, SUITE 200R                   Dallas TX 75267-7446                                           Philadelphia PA 19178-4866
GRAND RAPIDS, MI 49503-2837


Voss Lighting                                         West MI Hispanic Chamber of Co                       White Star Tour Inc
Attn: Accounts Receivable                             2007 Division Ave. S                                 26 E. Lancaster Ave.
PO Box 22159                                          Grand Rapids MI 49507-3013                           Reading PA 19607-2693
Lincoln NE 68542-2159


Whitecaps Prof Baseball                               Wyoming Kentwood Area Chamber
PO Box 428                                            4415 Byron Center Ave. SW
Comstock Park MI 49321-0428                           Wyoming MI 49519-4800




                    The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                    by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


AAA                                                   Michigan Unemployment Insurance Agency
AAA_ Mail Stop 2                                      3024 West Grand Blvd.
1000 AAA Drive                                        Tax Office, Suite 12-300
Lake Mary FL 32746-5063                               Detroit, MI 48202




                  The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Andrea Sharp                                       (u)H. Writers LLC                                    (d)United States Trustee
                                                                                                           The Ledyard Building, 2nd Floor
                                                                                                           125 Ottawa NW, Suite 200R
                                                                                                           Grand Rapids, MI 49503-2837


End of Label Matrix
Mailable recipients     97
Bypassed recipients      3
Total                  100
Label Matrix for local noticing Case:19-03909-jtg    Doc #:8 LLCFiled: 09/16/19
                                            Bhogal Enterprises,                                  Page 18  of 18
                                                                                                      Matthew W. Cheney
0646-1                                      23415 Pleasant Meadow Road                                    Office of the US Trustee
Case 19-03909-jtg                           Diamond Bar, CA 91765-3366                                    The Ledyard Building, 2nd Floor
Western District of Michigan                                                                              125 Ottawa NW, Suite 200R
Grand Rapids                                                                                              Grand Rapids, MI 49503-2865
Mon Sep 16 08:04:38 EDT 2019
Holiday Hospitality Franchisin              Intercontinental Hotel Group                                  Internal Revenue Service
Three Ravinia Dr.                           PO Box 101074                                                 Centralized Insolvency Unit
Ste. 100                                    Atlanta GA 30392-1074                                         PO Box 7346
Atlanta GA 30346-2121                                                                                     Philadelphia, PA 19101-7346


MI DEPT OF TREASURY                                  Michigan Dept. of Treasury                           (p)STATE OF MICHIGAN UNEMPLOYMENT INSURANCE
COLLECTION DIVISION/BANKRUPTCY                       Tax Collection Enforcement                           ATTN BANKRUPTCY UNIT
PO BOX 30168                                         Bankruptcy Section                                   3024 W GRAND BLVD
LANSING, MI 48909-7668                               Treasury Building                                    SUITE 12-100
                                                     Lansing, MI 48922-0001                               DETROIT MI 48202-6024

SECURITIES & EXCHANGE COMM                           Mark H. Shapiro                                      UNITED STATES TRUSTEE
BANKRUPTCY SECTION                                   Steinberg Shapiro & Clark                            THE LEDYARD BUILDING, 2ND FLOOR
175 W. JACKSON BLVD.                                 25925 Telegraph Road, Suite 203                      125 OTTAWA NW, SUITE 200R
SUITE 900                                            Southfield, MI 48033-2527                            GRAND RAPIDS, MI 49503-2837
CHICAGO, IL 60604-2815



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Michigan Unemployment Insurance Agency
3024 West Grand Blvd.
Tax Office, Suite 12-300
Detroit, MI 48202




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)United States Trustee                             End of Label Matrix
The Ledyard Building, 2nd Floor                      Mailable recipients    11
125 Ottawa NW, Suite 200R                            Bypassed recipients     1
Grand Rapids, MI 49503-2837                          Total                  12
